DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-20, 22-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (USPN 2014/0240248 A1) in view of Hama (WO-2016-185838-A1 – see English translation for citations).

As to claim 1, Han teaches a spatial position indication system comprising:
an indicated position detecting circuit which, in operation, detects a first position in a hover region over an input surface, the first position in the hover region being a position of a finger in the hover region over the input surface, the indicated position detecting circuit detecting the first position in the hover region while the finger is in a hovering state in which the finger is not in contact with the input surface (see at least figs. 1-5 and 12 – note one example in fig. 4 where a first position is 420/425 in hover region 450);
a spatial position detecting circuit which, in operation, detects a second position in a spatial region including at least part of the hover region over the input surface, the second position in the spatial region being a position of the finger in the spatial region including at least part of the hover region over the input surface (see at least figs. 1-5 and 12 – note one example in fig. 4 where a second position is 430/435 in part of hover region 450, further note another example is where the second position 410 is in part of hover region 460); and
circuitry which, in operation, (1) generates a first coordinate corresponding to the first position in the hover region, the first coordinate being in a first three-dimensional coordinate system (see at least figs. 1-5 and 12 – note one example in fig. 4 where a first position is 420/425 with first three-dimensional coordinate system (x, y, z)), (2) generates a second coordinate corresponding to the second position in the spatial region, the second coordinate being in a second three-dimensional coordinate system that is different from the first three-dimensional coordinate system (see at least figs. 1-5 and 12 – note one example in fig. 4 where a second position is 430/435 with second three-dimensional coordinate system (x, y, 0)), and (3) transforms the first coordinate in the first three-dimensional coordinate system into a third coordinate in the second three- dimensional coordinate system (see at least figs. 1-5 and 12 – note one example in fig. 4 where a first coordinate (position of 420) in the first three-dimensional coordinate system (x, y, z) transformed into a third coordinate (425) in the second three- dimensional coordinate system (x, y, 0) and [0007] “A user interface for the input display screen may be adapted to correspond to a detected motion in the near range, such that a user may more accurately provide the user input. For example, the user interface may be magnified as a motion is detected approaching the input display screen. The user interface may switch from a two dimensional interface to a three dimensional interface, or vice versa, as the approaching motion is detected.”; [0044] “the first sensor 110 may correspond to a capacitive touch sensor configured to sense a space at a distance within 5 centimeters (cm) from the reference surface 140, and the second sensor 120 may correspond to a vision sensor configured to sense a space at a distance greater than or equal to 5 cm from the reference surface 140. However, the scope of the present disclosure is not to be limited thereto.”; and [0082] “According to example embodiments, the apparatus may further include a typical touch sensor configured to sense a touch input provided on the reference surface 440, in addition to the first sensor configured to sense the first input space and the second sensor configured to sense the second input space.”).
Han does not directly teach an input surface that receives instruction input by an electronic pen.
Hama teaches a touch panel which detects an operation of a touch state in which the intensity of a driving signal from an electronic pen is sufficiently large and an operation of a hover state in which the intensity of a driving signal from the electronic pen is small (see at least fig. 6 and English translation of description page 2 “a touch pen according to one aspect of the present invention is a touch pen capable of transmitting a signal, the touch pen being provided at a pen tip portion of the touch pen and including a driving node for transmitting a driving signal to the touch panel, , And a drive node control unit that controls the magnitude of the range of the drive node in accordance with whether the touch pen is in a touch state or a hover state with respect to the touch panel. According to one embodiment of the present invention, it is possible to achieve both improvement in accuracy of position identification of a touch pen in a touch state and improvement in accuracy of drive signal detection in a hover state.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the well known electronic pen input as taught by Hama into the finger input of Han because finger and pen input are well known in the art and common to interchange. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 16, Han teaches a spatial position indication method comprising:
detecting, by an indicated position detecting circuit, a first position in a hover region over an input surface that receives input by a finger, the first position in the hover region being a position of the finger in the hover region over the input surface, the indicated position detecting circuit detecting the first position in the hover region while the finger is in a hovering state in which the finger is not in contact with the input surface (see at least figs. 1-5 and 12 – note one example in fig. 4 where a first position is 420/425 in hover region 450);
detecting, by a spatial position detecting circuit, a second position in a spatial region including at least part of the hover region over the input surface that receives input by the finger, the second position in the spatial region being a position of the finger in the spatial region including at least part of the hover region over the input surface (see at least figs. 1-5 and 12 – note one example in fig. 4 where a second position is 430/435 in part of hover region 450, further note another example is where the second position 410 is in part of hover region 460),
generating, by circuitry, a first coordinate corresponding to the first position in the hover region, the first coordinate being in a first three-dimensional coordinate system (see at least figs. 1-5 and 12 – note one example in fig. 4 where a first position is 420/425 with first three-dimensional coordinate system (x, y, z));
generating, by the circuitry, a second coordinate corresponding to the second position in the spatial region, the second coordinate being in a second three-dimensional coordinate system that is different from the first three-dimensional coordinate system (see at least figs. 1-5 and 12 – note one example in fig. 4 where a second position is 430/435 with second three-dimensional coordinate system (x, y, 0)); and 
transforming, by the circuitry, the first coordinate in the first three-dimensional coordinate system into a third coordinate in the second three-dimensional coordinate system (see at least figs. 1-5 and 12 – note one example in fig. 4 where a first coordinate (position of 420) in the first three-dimensional coordinate system (x, y, z) transformed into a third coordinate (425) in the second three- dimensional coordinate system (x, y, 0) and [0007] “A user interface for the input display screen may be adapted to correspond to a detected motion in the near range, such that a user may more accurately provide the user input. For example, the user interface may be magnified as a motion is detected approaching the input display screen. The user interface may switch from a two dimensional interface to a three dimensional interface, or vice versa, as the approaching motion is detected.”; [0044] “the first sensor 110 may correspond to a capacitive touch sensor configured to sense a space at a distance within 5 centimeters (cm) from the reference surface 140, and the second sensor 120 may correspond to a vision sensor configured to sense a space at a distance greater than or equal to 5 cm from the reference surface 140. However, the scope of the present disclosure is not to be limited thereto.”; and [0082] “According to example embodiments, the apparatus may further include a typical touch sensor configured to sense a touch input provided on the reference surface 440, in addition to the first sensor configured to sense the first input space and the second sensor configured to sense the second input space.”).
Han does not directly teach an input surface that receives instruction input by an electronic pen.
Hama teaches a touch panel which detects an operation of a touch state in which the intensity of a driving signal from an electronic pen is sufficiently large and an operation of a hover state in which the intensity of a driving signal from the electronic pen is small (see at least fig. 6 and English translation of description page 2 “a touch pen according to one aspect of the present invention is a touch pen capable of transmitting a signal, the touch pen being provided at a pen tip portion of the touch pen and including a driving node for transmitting a driving signal to the touch panel, , And a drive node control unit that controls the magnitude of the range of the drive node in accordance with whether the touch pen is in a touch state or a hover state with respect to the touch panel. According to one embodiment of the present invention, it is possible to achieve both improvement in accuracy of position identification of a touch pen in a touch state and improvement in accuracy of drive signal detection in a hover state.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the well known electronic pen input as taught by Hama into the finger input of Han because finger and pen input are well known in the art and common to interchange. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Han and Hama teach the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, selects whether to use the first position in the hover region as an instruction input or use the second position in the spatial region as the instruction input according to a separation distance of the electronic pen from the input surface (see Han at least fig. 4 (415, 425, 435) and Hama at least fig. 6).

As to claim 3, the combination of Han and Hama teach the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on the second position in the spatial region (see Han at least figs. 1-5 and Hama at least fig. 6).

As to claim 4, the combination of Han and Hama teach the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent from the electronic pen and the second position in the spatial region (see Hama at least fig. 6).

As to claim 5, the combination of Han and Hama teach the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent by the electronic pen (see Hama at least fig. 6).

As to claim 8, the combination of Han and Hama teach the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, visually indicates, on a display device, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see Han at least [0016] “The foregoing and/or other aspects are achieved by providing a method of controlling a user interface, the method including sensing an input in a first region near the user interface; sensing the input in a second region outside the first region; and selectively controlling the user interface in a first manner and a second manner based on at least one of a position and movement of the sensed input within the first region and the second region.”).

As to claim 9, the combination of Han and Hama teach the spatial position indication system according to claim 1 (see above rejection), wherein the electronic pen includes: a sensor which, in operation, detects a movement of the electronic pen, and a transmitter which, in operation, transmits information regarding the movement of the electronic pen detected by the sensor (see Han at least [0007] “Accordingly, a proximity motion apparatus may use a first sensor with a near range and a second sensor with a far range to detect a user input for an input display screen, and manage power supplied to each sensor. A user interface for the input display screen may be adapted to correspond to a detected motion in the near range, such that a user may more accurately provide the user input. For example, the user interface may be magnified as a motion is detected approaching the input display screen. The user interface may switch from a two dimensional interface to a three dimensional interface, or vice versa, as the approaching motion is detected. Icons may be adapted to shift position on the input display screen to prevent the icons from being obscured by the approaching motion. Such adaptations of the input display screen may be intuitive to a user, and mimic a natural movement of the user” and [0016] “The foregoing and/or other aspects are achieved by providing a method of controlling a user interface, the method including sensing an input in a first region near the user interface; sensing the input in a second region outside the first region; and selectively controlling the user interface in a first manner and a second manner based on at least one of a position and movement of the sensed input within the first region and the second region” and Hama fig. 6).

As to claim 10, the combination of Han and Hama teach the spatial position indication system according to claim 1 (see above rejection), wherein the spatial position detecting circuit detects the second position in the spatial region via a tracking detecting device attached to the electronic pen (see Han at least figs. 1-5 and Han fig. 6 and note that active pens/stylus that include a tracking detecting device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 11, the combination of Han and Hama teach the spatial position indication system according to claim 1 (see above rejection), wherein the spatial position detecting circuit detects the second position in the spatial region via a tracking device attached to the indicated position detecting circuit (see Han at least figs. 1-5 and Han fig. 6 and note that active pens/stylus that include a tracking detecting device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 14, the combination of Han and Hama teach the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, performs selection control as to whether to use the first position in the hover region as the instruction input or use the second position in the spatial region as the instruction input when a trigger event is detected (see Han at least figs. 1-5 and [0007] “Accordingly, a proximity motion apparatus may use a first sensor with a near range and a second sensor with a far range to detect a user input for an input display screen, and manage power supplied to each sensor. A user interface for the input display screen may be adapted to correspond to a detected motion in the near range, such that a user may more accurately provide the user input. For example, the user interface may be magnified as a motion is detected approaching the input display screen. The user interface may switch from a two dimensional interface to a three dimensional interface, or vice versa, as the approaching motion is detected. Icons may be adapted to shift position on the input display screen to prevent the icons from being obscured by the approaching motion. Such adaptations of the input display screen may be intuitive to a user, and mimic a natural movement of the user” and [0016] “The foregoing and/or other aspects are achieved by providing a method of controlling a user interface, the method including sensing an input in a first region near the user interface; sensing the input in a second region outside the first region; and selectively controlling the user interface in a first manner and a second manner based on at least one of a position and movement of the sensed input within the first region and the second region” and Hama fig. 6).

As to claim 15, the combination of Han and Hama teach the spatial position indication system according to claim 1 (see above rejection), wherein the indicated position detecting circuit, in operation, detects a second position while the electronic pen is in contact with the input surface that receives instruction input by the electronic pen, the second position being a position of the electronic pen while the electronic pen is in contact with the input surface that receives instruction input by the electronic pen (see Han figs. 1-5 and Hama fig. 6).

As to claim 17, the combination of Han and Hama teach the spatial position indication method according to claim 16 (see above rejection), further comprising: selecting, by the circuitry, whether to use the first position in the hover region as an instruction input or use the second position in the spatial region as the instruction input according to a separation distance of the electronic pen from the input surface (see Han at least fig. 4 (415, 425, 435) and Hama at least fig. 6).

As to claim 18, the combination of Han and Hama teach the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on the second position in the spatial region. (see Han at least figs. 1-5 and Hama at least fig. 6).

As to claim 19, the combination of Han and Hama teach the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on a level of a signal sent from the electronic pen and the second position in the spatial region. (see Hama at least fig. 6).

As to claim 20, the combination of Han and Hama teach the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on a level of a signal sent by the electronic pen. (see Hama at least fig. 6).

As to claim 22, the combination of Han and Hama teach the spatial position indication method according to claim 17 (see above rejection), further comprising: visually indicating on a display device, by the circuitry, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see Han at least [0016] “The foregoing and/or other aspects are achieved by providing a method of controlling a user interface, the method including sensing an input in a first region near the user interface; sensing the input in a second region outside the first region; and selectively controlling the user interface in a first manner and a second manner based on at least one of a position and movement of the sensed input within the first region and the second region.”).

As to claim 23, the combination of Han and Hama teach the spatial position indication method according to claim 16 (see above rejection), further comprising: detecting, by a sensor of the electronic pen, a movement of the electronic pen; and transmitting, by the electronic pen, information regarding the movement of the electronic pen detected by the sensor of the electronic pen (see Han at least [0007] “Accordingly, a proximity motion apparatus may use a first sensor with a near range and a second sensor with a far range to detect a user input for an input display screen, and manage power supplied to each sensor. A user interface for the input display screen may be adapted to correspond to a detected motion in the near range, such that a user may more accurately provide the user input. For example, the user interface may be magnified as a motion is detected approaching the input display screen. The user interface may switch from a two dimensional interface to a three dimensional interface, or vice versa, as the approaching motion is detected. Icons may be adapted to shift position on the input display screen to prevent the icons from being obscured by the approaching motion. Such adaptations of the input display screen may be intuitive to a user, and mimic a natural movement of the user” and [0016] “The foregoing and/or other aspects are achieved by providing a method of controlling a user interface, the method including sensing an input in a first region near the user interface; sensing the input in a second region outside the first region; and selectively controlling the user interface in a first manner and a second manner based on at least one of a position and movement of the sensed input within the first region and the second region” and Hama fig. 6).

As to claim 24, the combination of Han and Hama teach the spatial position indication method according to claim 16 (see above rejection), wherein: the detecting, by the spatial position detecting circuit, includes detecting the second position in the spatial region via a tracking detecting device attached to the electronic pen (see Han at least figs. 1-5 and Han fig. 6 and note that active pens/stylus that include a tracking detecting device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 25, the combination of Han and Hama teach the spatial position indication method according to claim 16 (see above rejection), wherein: the detecting, by the spatial position detecting circuit, includes detecting the second position in the spatial region via a tracking device attached to the indicated position detecting circuit (see Han at least figs. 1-5 and Han fig. 6 and note that active pens/stylus that include a tracking detecting device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 28, the combination of Han and Hama teach the spatial position indication method according to claim 17 (see above rejection), further comprising: performing, by the circuitry, selection control as to whether to use the first position in the hover region as the instruction input or use the second position in the spatial region as the instruction input when a trigger event is detected (see Han at least figs. 1-5 and [0007] “Accordingly, a proximity motion apparatus may use a first sensor with a near range and a second sensor with a far range to detect a user input for an input display screen, and manage power supplied to each sensor. A user interface for the input display screen may be adapted to correspond to a detected motion in the near range, such that a user may more accurately provide the user input. For example, the user interface may be magnified as a motion is detected approaching the input display screen. The user interface may switch from a two dimensional interface to a three dimensional interface, or vice versa, as the approaching motion is detected. Icons may be adapted to shift position on the input display screen to prevent the icons from being obscured by the approaching motion. Such adaptations of the input display screen may be intuitive to a user, and mimic a natural movement of the user” and [0016] “The foregoing and/or other aspects are achieved by providing a method of controlling a user interface, the method including sensing an input in a first region near the user interface; sensing the input in a second region outside the first region; and selectively controlling the user interface in a first manner and a second manner based on at least one of a position and movement of the sensed input within the first region and the second region” and Hama fig. 6).

As to claim 29, the combination of Han and Hama teach the spatial position indication method according to claim 16 (see above rejection), wherein: detecting, by the indicated position detecting circuit, a second position while the electronic pen is in contact with the input surface that receives instruction input by the electronic pen, the second position being a position of the electronic pen while the electronic pen is in contact with the input surface that receives instruction Input by the electronic pen (see Han figs. 1-5 and Hama fig. 6).

Claims 7, 12-13, 21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (USPN 2014/0240248 A1) in view of Hama (WO-2016-185838-A1 – see English translation for citations), further in view of Nishida et al. (USPN 2016/0154477 A1).

As to claim 7, the combination of Han and Hama teach the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, controls a display based on the first position in the hover region and the second position in the spatial region (see Han at least figs. 1-5 and Hama at least fig. 6).
Han and Hama do not directly teach wherein the circuitry, in operation, controls a drawing image displayed on a display device.
Nishida teaches wherein the circuitry, in operation, controls a drawing image displayed on a display device (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well known image drawn input as taught by Nishida into Han and Hama. Nishida teaches combining elements from various embodiments (see at least [0129] “elements and/or features of different examples and illustrative embodiments may be combined each other and/or substituted for each other within the scope of this disclosure and appended claims”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 12, the combination of Han, Hama and Nishida teach the spatial position indication system according to claim 7 (see above rejection), wherein the display device includes a head-mounted display (note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 13, the combination of Han, Hama and Nishida teach the spatial position indication system according to claim 12 (see above rejection), wherein the circuitry, in operation, generates a drawing image as a virtual reality image, and the virtual reality image is displayed on the head-mounted display (see Nishida at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150” and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 21, the combination of Han and Hama teach the spatial position indication method according to claim 16 (see above rejection), further comprising: controlling, by the circuitry, a display device based on the first position in the hover region and the second position in the spatial region (see Han at least figs. 1-5 and Hama at least fig. 6).
Han and Hama do not directly teach controlling a drawing image displayed on a display device.
Nishida teaches controlling a drawing image displayed on a display device (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well known image drawn input as taught by Nishida into Han and Hama. Nishida teaches combining elements from various embodiments (see at least [0129] “elements and/or features of different examples and illustrative embodiments may be combined each other and/or substituted for each other within the scope of this disclosure and appended claims”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 26, the combination of Han, Hama and Nishida teach the spatial position indication method according to claim 21 (see above rejection), wherein: the display device includes a head-mounted display (note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 27, the combination of Han, Hama and Nishida teach the spatial position indication method according to claim 26 (see above rejection), further comprising: generating, by the circuitry, a drawing image as a virtual reality image that is displayed on the head-mounted display (see Nishida at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150” and note that head-mounted displays are well known in the art and would be an obvious substitution).

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant’s arguments filed 4/28/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        7/29/22

	/AMARE MENGISTU/             Supervisory Patent Examiner, Art Unit 2623